           Case 1:16-cv-01955-TFH Document 33 Filed 02/08/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                        )
MIRROR LAKE VILLAGE, LLC, et al.        )
                                        )
         Plaintiffs,                    )
                                        )
                v.                      )
                                        )   Civil Action No. 16-1955-TFH
KIRSTJEN M. NIELSEN,1                   )
Secretary of Homeland Security, et al., )
                                        )
 Defendants.                            )
_____________________________________ )

                                           NOTICE OF APPEAL

Notice is hereby given this 8th Day of February, 2019 that Plaintiffs Mirror Lake Village, LLC;

Yanxue Deng; Hui Ge; Lei Hu; Ge Li; Ying Su; and Yue Wang hereby appeal to the United States

Court of Appeals for the District of Columbia Circuit from the judgement of this Court entered on

December 14, 2018 in favor of Defendants and against said Plaintiffs, granting Defendants’ Motion

for Summary Judgement and denying Plaintiffs’ Cross Motion for Summary Judgement.



This Notice of Appeal is timely filed pursuant to Rule 4(a) of the Federal Rules of Appellate

Procedure as it is filed within 60 days of the entry of judgement, and officers and agencies of the

United States Government are parties.



                                                              S/Daniel B. Lundy
                                                              Klasko Immigration Law Partners, LLP
                                                              1601 Market Street, Suite 2600
                                                              Philadelphia, PA 10103
                                                              (215) 825-8600

1
  On December 6, 2017, Kiersten M. Nielsen assumed duties as Secretary of Homeland Security, automatically
substituting for the past former Secretary Defendants as a party in accordance with Federal Rule of Civil Procedure
25(d). Similarly, L. Francis Cissna assumed the position of Director of U.S. Citizenship and Immigration Services
(“USCIS”) on October 8, 2017, and should also be automatically substituted for Leon Rodriguez, the former USCIS
Director, pursuant to the same Civil Rule.
         Case 1:16-cv-01955-TFH Document 33 Filed 02/08/19 Page 2 of 2




                                                    Fax (215) 825-8699


                                                    H. Ronald Klasko
                                                    Klasko Immigration Law Partners, LLP
                                                    1601 Market Street, Suite 2600
                                                    Philadelphia, PA 10103
                                                    (215) 825-8600
                                                    Fax (215) 825-8699


                                                    Thomas K. Ragland
                                                    Clark Hill PLC
                                                    (202) 552-2360
                                                    Fax (202) 772-0901

                                                    Attorneys for Plaintiffs

CLERK Please mail copies of the above notice to the following counsel for Defendants:

CHAD A. READLER, Acting Assistant Attorney General,
WILLIAM C. PEACHEY, Director,
GLENN GIRDHARRY, Assistant Director
JOSHUA S. PRESS, Trial Attorney
United States Department of Justice
Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044

Attorneys for Defendants.




A copy of this Notice of Appeal has also been served on counsel for Defendants by filing it with
the Court’s Electronic Filing System.
